Citation Nr: 1637759	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for hearing loss disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and P.P.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2016, the Veteran and P.P. testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  Additional evidence was received at the hearing along with a waiver of consideration by the RO.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to service connection for hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, multiple sclerosis had its onset within the initial 7-year period following active military service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2015).

Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Multiple sclerosis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within seven years following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Any manifestation of multiple sclerosis is rated as being at least 30 percent disabling.  See 38 C.F.R. § 4.124a , Diagnostic Code 8018 (2015).

The Veteran seeks service connection for multiple sclerosis.  Having carefully reviewed the evidence of record, the Board finds service connection for multiple sclerosis is warranted, affording the Veteran the benefit of any doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified that he had symptoms of dizziness in service.  He further testified that, in the seven years after service, he had symptoms of blurred vision in one eye, mouth drooping, and facial tingling/spasm.  He reported that he has these symptoms presently without use of medication for control.  He noted that he had been diagnosed with various neurological disorders (Bells Palsy, stroke), but he was eventually diagnosed with multiple sclerosis.  P.P. testified that she was a licensed practical nurse and she observed the Veteran's sytpoms in the mid-1980s, which included eye twitiching and face leaning downward; she advised him to see a doctor.  She suggested that his symptoms resembled those of patients she had seen with multiple sclerosis.  The Board finds that the Veteran is competent to report his symptoms and P.P. is competent to report her observations of the Veteran.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board finds that the testimony of the Veteran and P.P. is credible.  This evidence weighs in favor of the claim.

Additionally, medical evidence has been submitted that weighs in favor of the claim.  A September 2009 letter from the Veteran's VA treating neurologist reflects that the Veteran first developed symptoms of multiple sclerosis in the summer of 1989.  He noted that there were vision changes (optic neuritis) and extremity weakness (motor pathway demyelination) were reported during that period.  The physician associated buddy statements with this letter corroborating the Veteran's reported symptoms during this timeframe.  The physician noted that medical records showed right facial droop in 2000 along with slurred speech and right arm weakness, diagnosed as stroke at that time, but further noted that no MRI had been peformed to diagnose or rule out multiple sclerosis and that a CT scan showed white matter abnormalities.  The physician explained that only after additional neurological symptoms in 2005 was an MRI performed that showed multiple sclerosis.

A July 2016 letter from the Veteran's VA treating neurologist again reiterated his belief that the Veteran manifested multiple sclerosis in 1989, noting that the Veteran had symptoms of facial weakness and slurred speech.  He explained that the Veteran had had neurological events prior to his multiple sclerosis diagnosis, but it was more likely these were actually early manifestations of multiple sclerosis.  He based this conclusion on his "medical understanding of the natural history of multiple sclerosis and clinical probability in medicine."  He stated that "It is more likely than not that one individual would have multiple sclerosis with multiple symptoms (multiple is part of the name, after all).  It is less likely that one person would have Bell's Palsy, then a stroke, and then develop multiple sclerosis."
The VA neurologist linked the Veteran's current diagnosis for multiple sclerosis to symptoms first manifested by the Veteran during the presumptive period following service, and provided a complete rationale for this opinion.

The Board finds that the July 2016 sworn testimony along with the favorable medical opinion provided in letters from the Veteran's VA treating neurologist weigh in favor of the claim.  However, weighing against the claim are the STRs, which are negative for multiple sclerosis, along with the more than 7 years intervening service separation in 1984 and the diagnosis for multiple sclerosis in 2005.  Also, weighing against the claim is a February 2010 VA medical opinion, which reflects that multiple sclerosis was not incurred in service and did not have its onset during the presumptive period following service.

On balance, the Board concludes that the evidence is roughly in equipoise as to whether multiple sclerosis had its onset within 7 years of separation.  Accordingly, the claim is granted.


ORDER

Service connection for multiple sclerosis is granted.


REMAND

The Veteran seeks service connection for hearing loss disability.  He testified that he had acoustic trauma in service causing hearing loss and, alternatively, that hearing loss disability is secondary to his multiple sclerosis.

A VA audiological examination dated in March 2014 reflects a hearing loss disability for VA purposes because speech discrimination scores are less than 94 percent in both ears.  See CAPRI - VBMS (Virtual VA) - VA Examination (March 2014).  Bilaeral sensorineural hearing loss was diagnosed.  A VA medical opinion dated in April 2014 reflects hearing loss is less likely as not caused by, or the result of, noise exposure in service because there were no documented complaints in service and because peripheral hearing thresholds are documented within normal limits for both ears at the time of separation in May 1984 coupled with the Veteran's denial of ear-related problems at that time and the absence of documented acoustic injury in service.

The VA medical opinion is flawed.  First, it disregarded the Veteran's history of noise exposure in service.  It is not necessary that there is a documented history of noise exposure as the Veteran is competent to report this.  Second, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Therefore, another medical opinion is necessary and it should further address the Veteran's theory that hearing loss is secondary to multiple sclerosis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with an updated notice letter that includes how to establish his claim for hearing loss on a secondary basis under 38 C.F.R. § 3.310

2.  The AOJ should obtain a medical opinion from an appropriate medical professional to determine the etiology of the Veteran's current hearing loss disability.  The claims file must be reviewed and noted in the report.

The provider should opine on whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed bilateral hearing loss disability is related to the Veteran's in-service noise exposure.  In other words, is it at least as likely as not that the Veteran had delayed onset hearing loss due to the noise exposure in service.  In rendering this opinion, the provider should indicate whether there are medical reports or studies that indicate that noise induced hearing loss can have a delayed onset, including years after the exposure event(s).  The provider should reconcile any such studies with his/her medical opinion.

The provider should further opine on whether hearing loss is proximately due to or aggravated by service-connected multiple sclerosis.  Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The Veteran's history of noise exposure in service should be accepted as truthful without documented evidence of such in his service treatment records.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3..  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim on a direct and secondary basis.  If the benefits sought are not granted, the Veteran and his agent should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


